308 S.W.2d 26 (1957)
Joe Melvin RAMSEY, Appellant,
v.
The STATE of Texas, Appellee.
No. 29391.
Court of Criminal Appeals of Texas.
December 18, 1957.
Lloyd W. Westerlage, Dallas, for appellant.
Henry Wade, Dist. Atty., Thomas B. Thorpe, Frank Watts and A. D. Bowie, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., of Austin, for the State.
DAVIDSON, Judge.
Appellant pleaded guilty before a jury to the offense of statutory rape, and his punishment was assessed at confinement in the penitentiary for thirty years.
The testimony of the prosecutrix, as well as that of other witnesses, shows appellant guilty of rape upon a thirteen-year-old girl.
During the direct examination of the officer who arrested appellant at his residence, he was asked by state's counsel as to what occurred at the time of the arrest. The officer replied:
"We had looked in our records to locate his address, and we found"
*27 Appellant's counsel objected to the answer, insisting that it showed appellant had a record with the police department as a criminal.
The trial court immediately sustained the objection and instructed the jury not to consider the statement for any purpose.
Appellant insists that the statement of the officer was so prejudicial as that it could not be removed by the instruction not to consider and that a mistrial should have been granted.
In the light of the facts here presented, we are unwilling to say that prejudice to the appellant was reflected.
The judgment is affirmed.